Citation Nr: 1521968	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-47 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 19, 2007, for the grant of service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney at Law


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to December 1980.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from the September 2008 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The September 2008 decision denied the Veteran's application to reopen a claim of service connection for atypical psychosis and denied her claim of service connection for posttraumatic stress disorder (PTSD).  The March 2010 decision granted her claim of service connection for PTSD, effective July 19, 2007 (the date of receipt of her PTSD claim).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a February 2012 decision, the Board determined that new and material evidence had not been presented to reopen a claim of service connection for atypical psychosis, and denied an effective date prior to July 19, 2007 for the grant of service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board for additional proceedings consistent with the Memorandum Decision.  

Upon consideration of the Memorandum Decision and the Court's discussion of the application of the standard enunciated in Velez v. Shinseki, 23 Vet. App. 199 (2009), relative to analyzing whether a submission is a new claim or a claim to reopen a finally decided claim, the Board has re-characterized the issue as stated on the title page of this decision.  

This matter was previously before the Board in May 2014 at which time it was remanded for additional development.  It is now returned to the Board.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets further delay, another remand with regard to the Veteran's claim is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim.  

A brief historical overview reflects that in the August 2013 Memorandum Decision, the Court found that the Board's reliance on Boggs v. Peake, 520 F.3d, 1330 (Fed. Cir. 2008), (in finding that the Veteran's July 2007 claim was for PTSD instead of acute psychosis and therefore a new claim) was rigid and not in accordance with the standard enunciated in Velez v. Shinseki, 23 Vet. App. 199 (2009).  In the May 2014 decision, the Board determined that the Court appeared to be endorsing the view that the Veteran's July 2007 claim for service connection for PTSD was not a new claim but rather a claim that was one and the same as the claim for service connection for psychosis filed in 1980, and thus a claim to reopen a finally decided claim.  Under this approach, and based on the applicable regulatory provisions, if VA grants entitlement to disability benefits based on "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim," then the proper effective date for the award of disability benefits is "the date entitlement arose or the date VA received the previously decided claim, whichever is later[.]"  See 38 C.F.R. § 3.156(c)(3).  

The Board determined that the record lacked sufficient evidence to make this determination and that further development of the evidence was thus required.  Pursuant to the May 2014 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to take certain actions to develop the claim at issue, and after completion of the above development, to subsequently readjudicate the claim for an effective date earlier than July 19, 2007, for the grant of service connection for a psychiatric disability, with application of 38 C.F.R. § 3.156(c)(3).  If the claim remained denied, the RO was directed to furnish the Veteran and her attorney an appropriate supplemental statement of the case (SSOC) and afford them the opportunity to respond prior to returning the case to the Board.  Pursuant to the May 2014 remand, the RO, by way of the June 2014 letter, informed the Veteran that to determine the proper effective date of the grant of service connection for her psychiatric disability, it was necessary to ascertain the date entitlement arose.  In addition, the RO asked the Veteran to either submit records of all her complaints, evaluations, treatment, and/or diagnosis of a psychiatric disability since her discharge from service; or in the alternative, to complete a VA form 21-4142 authorization form to allow the RO to retrieve these records.  It appears that duplicate copies of the Veteran's service treatment and service personnel records have been associated with the claims file and scanned into the VBMS claims processing system.  However, although the claims file has been returned to the Board, there is no indication that any SSOC was furnished before the appeal was returned to the Board or that the evidence was reviewed and the matter on appeal readjudicated in any way.  See 38 C.F.R. § 19.31(c); 

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Given that the AOJ did not comply with the Board's remand instructions, another remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After reviewing all the additional evidence that has been submitted and scanned into the VBMS and Virtual VA claims files since the May 2014 Board decision, readjudicate the claim for an effective date earlier than July 19, 2007, for the grant of service connection for a psychiatric disability, applying the regulatory provisions under 38 C.F.R. § 3.156(c)(3).  If the claim remains denied, furnish the Veteran and her attorney an appropriate SSOC that addresses this issue and afford them the requisite opportunity to respond.  The claim should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




